Citation Nr: 1416830	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1. Entitlement to an initial compensable evaluation for the service-connected residuals of a right shoulder injury for the period beginning on February 14, 1973 to September 29, 2000. 

2. Entitlement to an initial evaluation in excess of 20 percent for the service-connected residuals of a right shoulder injury beginning on September 29, 2000.

3. Entitlement to a separate, compensable evaluation for the service-connected residuals of a right shoulder injury on the basis of damage to the deltoid muscle.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to May 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision by the RO. 

In July 2003, the Board assigned an increased 20 percent rating for the service-connected right shoulder effective on September 29, 2000. The RO implemented the award in an August 2003 rating decision. The Veteran's claim remained in appellate status as he was presumed to be seeking the maximum benefit available for his right shoulder disability. See AB v. Brown, 6 Vet.App. 35, 38 (1993).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2005, the Court issued an Order vacating that portion of the July 2003 decision that denied the claim for a compensable rating prior to September 29, 2000 and in excess of 20 percent beginning on that date.

In April 2006, the Board remanded the claim (as identified) in accordance with the Court Order.

In September 2008, the Board denied the claim for a rating in excess of 20 percent for the service-connected right shoulder disability beginning on September 29, 2000.  

The Board remanded the matter of an initial compensable evaluation prior to September 29, 2000, as well as a claim for a separate compensable rating on the basis of having damage to the deltoid muscle at that time.

The Veteran appealed the Board's denial of a rating in excess of 20 percent for the service-connected right shoulder beginning on September 29, 2000, to the Court.

In September 2010, the Court vacated the September 2008 decision. The Court was noted not to have jurisdiction over the claim for an initial compensable evaluation for the right shoulder prior to September 29, 2000, as well as the claim for a separate compensable rating for damage to the deltoid muscle, as neither was the subject of a decision of the Board.

In an April 2011 decision, the Board denied the Veteran's claim for a separate compensable evaluation on the basis of damage of the deltoid muscle and an increased rating for the service-connected right shoulder injury both before and beginning on September 29, 2000. 

The Veteran appealed the decision to the Court. In a Memorandum Decision dated January 24, 2013, the Court vacated the decision and remanded the case. 

In August 2013, pursuant to the Court Order, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  

For the following reasons, the RO is found to have complied with the Board's remand instructions with respect to the claims decided hereinbelow.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of an initial compensable evaluation for the service-connected residuals of a right shoulder injury for the period beginning on February 14, 1973 to September 29, 2000 is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The service-connected residuals of the right shoulder injury is shown to be productive of a disability picture manifested by a functional loss due to pain that more closely approximates that of limitation to midway between the side and shoulder level; however, neither limitation to 25 degrees from the side, ankylosis of the scapulohumeral articulation, nor fibrous union of the humerus is demonstrated.

2. The service-connected residuals of the right shoulder injury is not shown to have been manifested by damage to the deltoid muscle of a moderate degree.



CONCLUSIONS OF LAW

1. In resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a 30 percent rating, but no higher, for the service-connected residuals of a right shoulder injury based on limitation of motion are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201(2013).

2.    The criteria for the assignment of a separate, compensable evaluation for the service-connected right shoulder disability on the basis of muscle damage have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a including Diagnostic Codes 5200, 5203, 38 C.F.R. § 4.73 including Diagnostic Codes 5301-5309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Nevertheless, VA complied with notification responsibilities in regards to the
Veteran s claims in correspondence sent to the Veteran in May 2006, October 2006
October 2008 and April 2010.  He was asked to identify any post service medical
records (VA and non VA) pertinent to his claims. The Veteran was informed of the disability rating and effective date elements of his claim in the May 2006 letter.  

The claims were most recently readjudicated in the June 2013 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and copies of VA treatment reports and examinations.  Various lay statements from the Veteran and his wife are also of records.  The Veteran had not identified any other outstanding records. 

The Veteran was also provided with various VA examinations as to his right shoulder disability.  The Board notes that the Court found the August 2010 VA examination to be inadequate for adjudication purposes to the extent the examiner did not address whether the Veteran's flare-ups of right shoulder symptoms limited his functional ability.  The Board remanded the matter in order to afford the Veteran an adequate examination.

The Veteran was afforded an examination in November 2013.  As this examination was based on review of the Veteran's symptoms and complaints, and discusses his disability in relation to the pertinent rating criteria, and addresses any additional limitation due to flare-up, it is adequate for adjudication purposes.

Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. at 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal herein decided are thus ready to be considered on the merits.


II.  Factual Background

The Veteran's service treatment records show that he was diagnosed with right acromioclavicular (AC) joint separation in November 1964.

On VA examination in May 1973 and July 1974, there was no muscular spasm, atrophy or weakness about the right shoulder girdle muscles.

In a statement received in September 2001, the Veteran's wife, a registered nurse, indicated that she had been married to the Veteran since 1969.  She stated that, prior to becoming a registered nurse in 1975, she was aware of the difficulties the Veteran had with his right shoulder.  She observed that he voiced complaints of pain and inability to perform certain activities.  She noted that these activities, such as painting, resulted in exacerbation of his pain and in flare-ups.  He would sometime be unable to raise his right arm over his head.  He limited his activities for several days, until rest and medication resolve the issues.  She noted that he did go to VA on occasion, where he was given medication and told to take it easy.

After becoming a registered nurse in 1975, the Veteran's wife observed his symptoms from a more clinical perspective.  She noted that he had continuing complaints of pain and limitation of function and the ability to engage in certain activities involving the right shoulder.  There were periods where his symptoms greatly increased.  There was a limitation of motion, and increased pain in particular when the arm was lifted above 50 degrees.  She indicated that he was almost impossible for the Veteran to extend his right arm behind his back because it caused extreme pain when he attempted to do so.  He could not place his right hand as high as the bottom of the scapula, while his left hand and arm easily met the mid-point of the scapula.  There was an area of tenderness between the clavicle and the scapula, and she noted that he had been assessed with scapular bursitis in 1975.

With respect to functional limitation, the Veteran's wife noted that he had difficulty playing ball with their son, who was born in 1981, without pain, and such activity was impossible on consecutive days.  He also had difficulties with long-distance driving, shoveling and digging.  Finally, she expressed that the Veteran's right shoulder problems had progressively worsened. 

On VA examination in February 2003, the Veteran reported that he was right handed.  He indicated that he went to a VA medical center in Waco, Texas after his discharge because the pain in the right shoulder had worsened.   He had not sustained another injury.  He was given pain medications and told this was all they could do.   He said he was told that he had a spurring in the shoulder joint and was diagnosed with subacromial clavicular bursitis.  With respect to work, the Veteran reported working for VA for 30 years but was now retired.

Subjectively, on a scale of 1 to 10 with 1 being the least pain and 10 being the worst pain, the Veteran rated the pain in his shoulder at a level of 4 to 6.  He had weakness and stiffness.  He had no swelling, heat, or redness.  He reported that the right shoulder tended to be unstable and gave way at times.  He had occasional locking of the right shoulder.   

The Veteran also endorsed fatigability and lack of endurance of the right shoulder.  He had no recurrent subluxations or dislocations.  He took ibuprofen and aspirin, used heat, and rested for treatment.

The examination revealed that the right shoulder was tender anteriorly.  There was crepitus, but no laxity.  He had a slight loss of one-half of the deltoid muscle over the joint area.  The right clavicle at the AC joint had a knot measuring 2 centimeters by 2 centimeters.  This area was noted to be tender.

The Veteran's range of motion testing revealed abduction of the right shoulder was performed actively from 0 degrees to 126 degrees, passively from 0 degrees to 128 degrees, and improved from 0 degrees to 130 degrees after fatiguing.  Flexion of the right shoulder actively was from 0 degrees to 179 degrees, passively 0 degrees to 180 degrees, and from 0 degrees to 180 degrees after fatiguing.

Internal rotation of the right shoulder was from 0 degrees to 185 degrees actively, from 0 degrees to 90 degrees passively, and from 0 degrees to 90 degrees after fatiguing, all with pain.  External rotation right shoulder was from 0 degrees to 90 degrees actively, from 0 degrees to 90 degrees passively and after fatiguing, all with pain.  Strength, pulses, and reflexes of both upper extremities was normal.  Grip was noted to be good.

The examiner commented that the pain started in the right shoulder at the time the initial function began to be tested for internal and external rotation.  It continued through the testing procedure and stopped when testing stopped.  The pain started on abduction at 45 degrees and continued until the abduction test stopped. Pain started on flexion at 97 degrees and continued throughout the flexion testing until the testing was stopped.

The X-ray studies of the right shoulder and right clavicle showed an old healed fracture of the distal right clavicle with a free ossified fragment in the region of the right AC joint that was likely an old chip from distal most portion of the right clavicle.  Joint spaces between the right acromion and the right clavicle were preserved. The shoulder was normal without any joint disease change.  The radiologist's impression was that of post-traumatic changes in the right distal clavicle with preservation of the right acromioclavicular and right glenohumeral articulation.

The examiner also indicated that pain was not severe enough to cause any decreased function. When exercised to fatigue, he actually improved his function even though he had pain.  He had no weakened movement, excess fatigability, or
incoordination of the right shoulder.  

In fact, the right shoulder joint itself was noted to have no degenerative joint disease, and X-rays studies indicated that it was free of any problems.  There was no additional loss of motion in degrees due to any of these symptoms.  The examiner also determined that the Veteran had no additional range of motion loss due to pain on use or during flare-ups.

On VA examination in October 2006, the Veteran reported having continued right shoulder pain with reaching overhead or throwing and having to quit lifting weights. He indicated that he went to VA in Texas and was treated with pain medication and rest.  Over the years, he had used ibuprofen and Tylenol for relief of symptoms.  He also indicated that he saw a doctor in the 1980s and was told nothing could be done except pain medication and rest.  

The Veteran endorsed symptoms of pain, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes several times per week.  The Veteran indicated that the pain increased with overuse or wrong movements.  Pain also increased if he let his arm hang down without support.

The examiner noted that there was no indication of recurrent dislocation or inflammatory arthritis.  Objectively, there were findings of crepitus, deformity, tenderness, enlarged bony prominence over the distal clavicle, tenderness to palpation anteriorly, and mild crepitus with movement.

The range of motion testing revealed that flexion was performed to 170 degrees with pain beginning at 60 degrees.  There was pain with this motion and upon repetitive use, but no additional loss of motion in degrees on repetitive use.  Right shoulder abduction was to 170 degrees with pain beginning at 50 degrees.  Again, while there was pain with this motion and upon repetitive use, but no additional loss of motion in degrees on repetitive use was noted.  External and internal rotation were each to 80 degrees with pain at the endpoint of range of motion. While there was pain with this motion and upon repetitive use, there was no additional loss of motion in degrees on repetitive use.  There was no joint ankylosis.  

The X-ray studies of the AC joint were noted to suggest old trauma.  No acute bony trauma in the shoulder region or soft tissue calcifications were noted.  Degenerative joint disease was present at the AC joint.

A diagnosis of residual right shoulder injury with degenerative joint disease at the right AC joint was assigned.  With respect to functional impact, it was noted that the Veteran was retired due to age or duration of work.  As regards activities of daily living, the examiner indicated that the Veteran's shoulder disability prevented sports and caused moderate impact on chores and exercise.

On VA examination in August 2010, the Veteran reported that, after service, he went to VA in Waco, Texas, in 1973 for right shoulder pain. He was examined and given medication while told to rest the shoulder.  He stated that, in the early 1980s, while in Maine, he was examined and told to take aspirin-type
products.  

The Veteran indicated that he had been given several diagnoses for the shoulder condition, to include AC separation, bursitis, and degenerative changes.  From 1990 to 2010, he had used Aleve and Motrin for pain.  He noted that, because his wife was a nurse, he did not seek treatment from another provider.  His current treatment included using Aleve, aspirin and Motrin and avoiding activities that provoked pain.

The Veteran endorsed having pain, stiffness, swelling, giving way, instability, weakness, and tenderness.  He reported having severe flare-ups of shoulder symptoms 5 to 6 times per year lasting from 5 days to 2 weeks at a time.  Precipitating factors for these flare-ups included any kind of sudden movement, pushing on something, or being in the wrong position.  Alleviating factors included rest and medication.

Objectively, there was no muscle atrophy, redness or swelling to either shoulder.  The Veteran was able to flex his spine at 90 degrees and extend the arm outward, revealing tight, fixed, symmetrical deltoid muscles. A slap test was negative when both shoulders were abducted and forwardly elevated to 90 degrees (no impingement present).  He was able to hold both arms up at 90 degrees both forwardly and laterally and hold them against the examiner slapping the hands.   There was no appreciable difference in the right or left deltoid muscle strength.  Grip strength was normal.  A tight bicep during flexion of the right elbow signified that there was no ruptured bicep.  Reflex and vibratory sensation in the right upper extremity was normal.

The Veteran's range of motion testing revealed flexion to 170 degrees, abduction to 170 degrees, right internal rotation to 80 degrees, and right external rotation to 80 degrees.  While there was objective evidence of pain after repetitive motion, there was no additional loss of motion on repetition.  There was no joint ankylosis.  

The Veteran did not voice complaints of pain during the examination, but his facial expressions were noted to be interpreted as painful during internal and external rotation of the right shoulder.  The pain appeared to start internal and external rotation at 60 degrees and end at 20 degrees.  There was no pain expressed or observed during forward elevation or abduction.

The examiner diagnosed degenerative joint disease, which he found caused mild effects on activities of daily living including shopping, chores, and sports.

A VA muscle examination was also performed.  The examiner noted that there had been no traumatic injury to the muscle, just the shoulder joint.  There were no current symptoms of pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement.  There were no flare-ups of muscle injury residuals.  

The examiner indicated that the muscle examination was normal.  He concluded that there was no residual damage to muscle group 3-intrinsic muscles of the shoulder girdle-as there was no indication of intramuscular scarring, muscle herniation, loss of deep fascia, loss of muscle substance or any motion limited by muscle disease or injury.

On VA examination in November 2013, the Veteran reported experiencing three types of pain to include when just sitting, there was pain at the top of the shoulder, described as dull and aching. When moving the shoulder, there was pain which radiated to the triceps/upper arm region that was sharp.  When twisting it unexpectedly or throwing a ball or reaching,, the pain was more severe and sharp, generally relieved by stopping the activity. He had never had surgery on the right shoulder. He took aspirin, ibuprofen, or other over-the-counter pain relievers as needed.  

With respect to flare-ups, the Veteran reported that twisting motion or repetitive motions caused flare-ups that limited his functional ability and range of motion (which the examiner indicated was noted in examination results).

The Veteran's range of motion testing revealed flexion to 145 degrees, with objective evidence of pain beginning at 50 degrees.  After 3 repetitions, flexion was reduced to 120 degrees.  Abduction was to 105 degrees, with objective evidence of pain beginning at 45 degrees.  After 3 repetitions, range of motion was reduced to 95 degrees.  External rotation of right shoulder was from 0 to 85 degrees; after 3 repetitions it was decreased from 0 to 70 degrees with pain starting at 50 degrees.  Internal rotation of the right shoulder was from 0 to 90 degrees; after 3 repetitions, it stayed the same from 0 to 90 degrees without pain.  The examiner thus indicated that range of motion was reduced following repetitive use, with less movement, excess fatigability, and pain on movement.  

There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the right shoulder, as well as guarding.  There was normal muscle strength on shoulder flexion and abduction.  

The Veteran did not have ankylosis of the glenohumeral articulation.  It was noted that testing for rotator cuff conditions was unable to be performed.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was tenderness on palpation of the AC joint.

An X-ray study revealed a stable right shoulder with an osseous body projecting over the superior aspect of the distal clavicle as well as posttraumatic/hypertrophic changes of the distal clavicle.

A diagnosis of posttraumatic arthritis, status post AC joint separation, was assigned.  With respect to functional impact, the examiner indicated that manual physical labor, especially that involving frequent, repetitive use of the right shoulder such as lifting objects overhead, was negatively impacted by the right shoulder disability.  The examiner noted that the Veteran was right handed.


III.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


IV. Analysis

The Veteran seeks a higher rating for the service-connected right shoulder disability, to include a separate evaluation for related deltoid muscle damage, as he believes that it has increased in severity.

Historically, service connection was awarded for the right shoulder disability in a
June 1973 rating decision. An initial noncompensable evaluation was assigned
effective from the February 14, 1973, the date of claim.

In July 2003, the Board awarded an increased rating of 20 percent effective on 
September 29, 2000. The RO implemented the award in an August 2003 rating decision.  

As the Board is remanding the matter of entitlement to an initial compensable rating for the service-connected right shoulder disability prior to September 29, 2000, the Board will not discuss this period on appeal.

The service-connected right shoulder disability is rated as 20 percent disabling beginning on September 29, 2000 under38 C F R § 4 71a, Diagnostic Code 5201, limitation of motion of the arm.

Under this code, a 20 percent disability evaluation is contemplated for limitation of motion of a major arm at shoulder level.  A 30 percent disability evaluation is warranted when motion of a major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned where motion is limited to 25 degrees from the side.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

The regulations define normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.
	
The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, a review of the VA examination reports, as well as the various lay statements of records-including that of the Veteran's wife, tends to show that the service-connected right shoulder injury residuals is productive of a disability picture manifested by a functional loss that more nearly approximates that of limitation of motion of that arm midway between the side and shoulder level.  

In so finding, the Board notes that the VA examinations reflected that the Veteran experienced pain at 45 degrees abduction on examination in February 2003 and November 2013, which is midway between the side and shoulder level.  

The Veteran's wife indicated that the Veteran experienced sharp pain at approximately 50 degrees.  Such results, consistent with 38 C.F.R. §§ 4.40 and 4.45 and the holdings in DeLuca, indicated that the Veteran's joint function experiences additional functional loss due to symptoms such as pain and weakness.  As such, the Board finds that the criteria for a 30 percent rating under Diagnostic Code 5201 have been met.  

The Board finds that a disability rating in excess of 30 percent is not warranted.  Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion or abduction limited to 25 degrees from the side in order to warrant a 40 percent rating under these criteria, even in considering additional symptoms during flare-ups.  

Rather, at worst on VA examination in November 2013, flexion was limited to 120 degrees after repetition, and abduction was limited 95 degrees with repetition.  Further, there is no indication of pain at 25 degrees or less during range of motion in flexion or abduction.   

The Board has also considered other potentially applicable Diagnostic Codes; however, the Veteran's right shoulder disability is not shown to involve any other factor that would warrant higher evaluation of the disability under any other provisions of the rating schedule.  

In this case, there is no evidence of any ankylosis of the scapulohumeral articulation or fibrous union of the humerus.  As such, there is no basis for evaluation in excess of 30 percent for the disability under Diagnostic Codes 5200 or 5202.  See 38 C.F.R. § 4.71a.  Moreover, Diagnostic Code 5203, impairment of the clavicle or scapula, provides no basis for a rating in excess of 20 percent. 

The Board has also considered the Veteran's argument that he is entitled to separate ratings on the basis of limitation of flexion and abduction of the right shoulder, in accordance with Mariano v. Principi, 17 Vet. App. 305, 314-16  (2003).  

However, here, one disability manifesting multiple symptoms such as limitation of flexion and abduction cannot receive two separate ratings within a particular Diagnostic Code, unless the regulation expressly provides otherwise.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise"); see Burton v. Shinseki, 25 Vet. App. 1, 6 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).  

Hence, Diagnostic Code 5201 does not expressly provide for multiple disability ratings and the claimed impairment arises from one disability.  Accordingly, the Veteran is not entitled to a separate rating on this basis.

The Board has additionally considered whether a separate disability rating would be appropriate for damage to the deltoid muscle as a result of the service-connected residuals of a right shoulder injury; however, there is no current disability of the deltoid muscle or any compensable muscle disability (moderate disability) associated with the right shoulder injury residuals 38 C P R §§ 4.56, 4.73, Diagnostic Codes 5301, 5306.

In fact, there was no evidence of an open comminuted fracture with muscle or tendon damage or a through and through injury with muscle damage during the
Veteran's active military service.  Id.  Rather, he suffered from a separation of his
AC joint during service.

Significantly upon VA examinations in May 1973 and July 1974 the Veteran had no atrophy or weakness of the right shoulder girdle muscles.

While the Board is cognizant that the January 2003 VA examiner indicated there was a "slight" loss of one half of the deltoid muscle over the joint area, this finding does not warrant the assignment of a compensable rating under Diagnostic Code 5303.  Id.  But what the Board finds more probative is that slight loss of the deltoid muscle was not objectively demonstrated on VA examinations in 2006 and 2010.

Notably in 2010, the VA examiner specifically found no history of trauma to the muscle. The examiner further found that the muscles had not been destroyed or
traversed. There was no intramuscular scarring, muscle herniation, loss of deep
fascia, loss of muscle substance or any motion limited by muscle disease or injury.
The examiner concluded that there was no residual damage to Muscle Group 3.

For all the foregoing reasons, the Board finds that a rating of 30 percent, but no higher, for the service-connected status residuals of right shoulder injury is warranted and that a separate compensable rating for damage to the deltoid muscle is denied.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected residuals of a right shoulder injury is exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected right shoulder disability reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of other veterans who are subject to the schedular rating criteria for the same disabilities.  

The evidence of record certainly shows that the Veteran's disability has impacted his ability to work and the types of employment he can pursue. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  The Veteran has indicated that he is now retired due to age or eligibility for retirement.

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
The Board has resolved all reasonable doubt in the Veteran's favor in granting a 30 percent rating for the service-connected residuals of right shoulder injury.  

However, the preponderance of the evidence is against assignment of a higher rating for this disability, or the assignment of a separate compensable rating for residuals of a right shoulder injury based on damage to the deltoid muscle.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An increased rating of 30 percent, but no more, for the service-connected residuals of right shoulder injury is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A separate, compensable evaluation for the service-connected residuals of a right shoulder injury based on damage to the deltoid muscle is denied.



REMAND

The Veteran also contends that he is entitled to an increased initial rating for the service-connected residuals of right shoulder injury, beginning on February 14, 1973 to September 29, 2000.  After review of the claims file, the Board believes that additional development on this period on appeal is warranted.

The Board notes that the medical evidence of record for this period consists only of VA examinations dated in May 1973 and July 1975, and VA treatment records dated in 1974 and 1975.  

On VA examination in May 1973, the Veteran complained of aches, sharp pains, and numbness of the right shoulder.  He noted that he was not able to use it for strenuous exercise.  He described some periodic aching in the right shoulder which occurred when he moved his right upper extremity in a certain position. On examination, he stated that the aching was beneath the right shoulder blade.

An examination of the right shoulder revealed no gross deformity. He did not complain of any tenderness to pressure about the right shoulder.  There was a normal range of motion in the right shoulder in all directions.  Mild crepitus was noted about the AC joint on motion of the shoulder.  An X-ray study revealed a tiny spur of the distal and superior aspect of the clavicle.  No other abnormality was seen. A diagnosis of right shoulder, history of old trauma to the right shoulder with no residual disability found on physical examination or x-ray examination, was indicated.

On VA treatment in March 1974, the Veteran reported that his right shoulder was still bothering him.  

The July 1974 VA examination report reflects that the Veteran still complained of some pain in the right shoulder with heavy lifting or on exertion, such as throwing a ball or digging. 

An examination of the right shoulder revealed a possibly very slight elevation of the distal end of the clavicle at the acromioclavicular joint.  There was no tenderness to pressure about this area. Motion was normal in the right shoulder in all directions with no crepitation on motion of the joint.  An X-ray study revealed no abnormalities.

In March 1975, the Veteran indicated that he experienced pain between the shoulder blades.  The treatment provider noted that there was good range of motion of the shoulder.  He indicated that an X-ray study was needed because of possible arthritis.  

Another entry dated later in March 1975 notes that the Veteran complained of right shoulder pain.  Objectively there was subscapular pain medially.  An assessment of subscapular bursitis on the right was noted.  

There are no additional treatment records or VA examinations for the period prior to September 2000.

However, the Veteran and his wife have submitted lay statements to the effect that he suffered from flare-ups of shoulder symptoms which limited his activities during this period.  The Board notes that, while the Veteran's wife is a registered nurse, her statement mainly pertain to her lay observations as to the Veteran's symptoms and not any clinical findings or diagnosis. 

The Veteran likewise contends that this examination reports dated in 1973 and 1974 are inadequate, as they fail to discuss the DeLuca criteria, such as whether he had additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  He alleges that the findings of later examinations dated from 2003 to 2013 corroborate his accounts, as well as that of his wife, that he was suffering from significant functional impairment for the period from February 1973 to September 2000.

Accordingly, the Board finds that a retrospective medical opinion must be obtained in order to assess the severity of the service-connected right shoulder disability for this period, particular with regard to any additional estimated impairment on repeated use or during flare-ups.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability(ies) decades prior); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain a VA retrospective medical opinion from an appropriate examiner in order ascertain the severity of the service-connected right shoulder disability in terms of the applicable rating criteria for the period prior to September 2000.  

The purpose of this retrospective opinion is to determine the nature and severity of the right shoulder injury residuals in light of the actual medical findings and clinical information recorded at that time and the subsequently recorded lay assertions regarding functional loss due to pain, following activity and during flare ups. 
The Veteran's electronic claims file must be reviewed in connection with this opinion.

The examiner is specifically asked to address whether the of pain, excess fatigability, incoordination, and weakness, to include with repeated use or during flare-ups, likely caused any additional disability, and if so, provide an estimate of the degree of such additional limitation, for the period from February 1973 to September 2000.  

In providing the requested opinion, the examiner is specifically asked to consider and address the VA examination findings from 1973 and 1974, treatment records dated from 1974 to 1975, the 2001 statement from the Veteran's wife as well as the Veteran's own various statements regarding his symptomatology during this period and the examination findings and clinical information recorded from 2003 to 2013 documenting the Veteran's range of motion findings and additional functional limitations on flare-ups due to pain.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


